IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN THE MATTER OF THE      §
PETITION OF DEVIN COLEMAN § No. 525, 2017
FOR A WRIT OF MANDAMUS    §

                            Submitted: December 18, 2017
                             Decided: January 16, 2018

Before VAUGHN, SEITZ, and TRAYNOR, Justices.

                                     ORDER

       This 16th day of January 2018, upon consideration of the petition of

Devin Coleman for a writ of mandamus and the State’s answer and motion to

dismiss, it appears to the Court that:

       (1)    The petitioner, Devin Coleman, seeks to invoke the original

jurisdiction of this Court, under Supreme Court Rule 43, to issue a writ of

mandamus prohibiting the Department of Correction from placing him in

detention for a prison disciplinary violation. The State has filed an answer and

motion to dismiss Coleman’s petition.

       (2)    After careful consideration, we find that Coleman’s petition

manifestly fails to invoke the Court’s jurisdiction. This Court lacks original

jurisdiction to issue a writ of mandamus to the Department of Correction.1

Accordingly, the petition must be dismissed.

1
  In re Hitchens, 600 A.2d 37, 38 (Del. 1991) (holding that the Court’s original writ
jurisdiction is limited to instances when the respondent is a court or a judge).
     NOW, THEREFORE, IT IS ORDERED that the petition for the issuance

of an extraordinary writ of mandamus is DISMISSED.

                                   BY THE COURT:


                                   /s/ Collins J. Seitz, Jr.
                                          Justice




                                  2